internal_revenue_service department of the treasury uniform issue list washington dc person to contact telephone number reter reply to op e ep t date apr t i att'n legend corporation a subsidiary b buyer c unit d plan x dear this is in response to your request for a ruling dated supplemented by a letter dated january date submitted by your authorized representative concerning distributions from a plan described in sec_401 of the internal_revenue_code submitted the following facts and representations in support of the requested ruling your authorized representative plan x a profit-sharing_plan which includes a cash_or_deferred_arrangement coda as described in sec_401 k of the code subsidiary b code is maintained for the benefit of the employees of is qualified under sec_401 of the corporation a sponsors plan x plan x subsidiary b a wholly-owned subsidiary of corporation a a corporation which operates an airline and owns unit d is prior to the sale of unit d subsidiary b unit d was responsible for the operation and maintenance of all information and communications technology services throughout subsidiary b unit d divided its functions into the following categories customer services finance flight it was a separate function of employees of unit d participated in plan x page operations human resources information services maintenance operations and marketing technological support in each of the above-named functions unit d had its own centralized_management separate facilities facilities management and budgeting handled its own personnel functions and maintained a separate work force comprised of its own management professional operational clerical and support staff unit d provided subsidiary b with unit d on date unit d was sold to buyer c an unrelated corporation percent of the assets of unit d the sale consisted of at least plan x provides generally for the distribution of a participant's vested account balance under the plan upon the sale by corporation a or a subsidiary of substantially_all of the assets used by such corporation in a trade_or_business of the corporation to an unrelated corporation which does not maintain the plan but only with respect to a participant who continues employment with the corporation acquiring such assets plan x also provides that such distributions shall be made in the form of a lump sum to the affected participants no later than the end of the second calendar_year after the calendar_year in which the sale occurred this provision corporation a intends to make distributions to former employees of unit d who continue employment with buyer c the sale there be any transfer of assets between plan x and any plan maintained by buyer c_corporation a will continue to maintain plan x following buyer c has not adopted or assumed plan x in accordance with nor will based on the foregoing facts and representations you have requested the following rulings is the disposition of substantially_all the assets used by that the disposition of the assets of unit d by subsidiary b subsidiary b in a trade_or_business within the meaning of sec_401 a ii of the code that plan x distributions attributable to employer contributions to former employees of subsidiary b who continue employment with buyer c are made in accordance with sec_401 k b of the code sec_401 k b i of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events b i ii of the code when read together with sec_401 a ii further provides that one of these distributable events is the disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by the corporation in a trade_or_business of such corporation to an unrelated corporation but only with respect to an employee sec_401 f0 page who continues employment with the corporation acquiring such assets i the seller must maintain the plan the employee receiving the distribution must sec_1_401_k_-1 of the regulations provides sec_1_401_k_-1 of the income_tax regulations provides rules applicable to distributions upon the sale of assets in relevant part that and the purchaser may not maintain the plan after the disposition ii continue employment with the purchaser of the assets the distribution must be in connection with the disposition of the assets and iv used in a trade_or_business means the sale of at least percent of the assets and an unrelated entity is one that is not required to be aggregated with the seller under code sec_414 disposition provides in part that a distribution may be made only if i sec_402 d after the sale or other sec_1_401_k_-1 of the regulations a lump sum distribution within the meaning of section the sale of substantially_all the assets of the code iii c m it or you have represented that unit d has been operated independently of corporation a and its wholly-owned subsidiary subsidiary b of unit d which based on all the facts and circumstances presented herein has been determined to be a trade_or_business as that term is used in sec_401 the code in this case subsidiary b disposed a ii of in this case subsidiary b sold to buyer c a corporation you have represented that corporation a has continued unrelated to corporation a assets to maintain plan x after the sale and that buyer c will not maintain plan x being distributed as a lump sum distribution to former employees who continue employment with buyer c with the terms of plan x you have represented that these amounts are at least percent of unit d's in accordance accordingly with respect to rulings one and two we the sale of unit d by subsidiary b conclude that a wholly-owned subsidiary of corporation a resulted in a disposition by subsidiary b of substantially_all the assets used by it sec_401 distributions by plan x to former employees of subsidiary b who continue employment with buyer c are made in accordance with sec_401 b in a trade_or_business within the meaning of a ii of the code and of the code that this ruling is based on the assumption that plan x continues to be qualified under sec_401 of the code at all relevant times assumption that any consent or election required under code sec_411 this ruling is also based on the or is obtained g l page a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours z dereon te lo flow frances sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative cc
